                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             Case No. 18-cv-81402-BLOOM/Reinhart

METROPOLITAN LIFE INSURANCE
COMPANY,

          Plaintiff,

v.

NANCY PREWITT and GILDA RIZZI,

      Defendants.
_________________________/

                                               ORDER

          THIS CAUSE is before this Court upon Defendant Nancy Prewitt’s Motion for Default

Judgment on Cross-Claim Against Defendant Rizzi, ECF No. [62] (the “Motion”). Having

considered the Motion, Plaintiff’s Response, the record in this case, and being otherwise fully

advised, the Motion is granted.

     I.       BACKGROUND

          This case arises from a dispute among potential beneficiaries to a $23,164.00 life insurance

policy. Roy Prewitt (“Decedent”) was enrolled through his employer General Electric (“GE”) in

Basic Life Insurance coverage funded through an insurance policy by Plaintiff Metropolitan Life

Insurance Company (“MetLife”). On May 3, 2002, Decedent executed a beneficiary designation

naming Gilda Rizzi (“Ms. Rizzi”) as the primary beneficiary for all GE Benefit Plans, including

Basic Life Insurance. Decedent married Nancy Prewitt (“Mrs. Prewitt”) on October 30, 2003. On

November 7, 2003, Decedent executed a second beneficiary designation naming Mrs. Prewitt as

the primary beneficiary for three GE benefit plans but did not check the box for the Basic Life

Insurance plan.
                                                          Case No. 18-cv-81402-BLOOM/Reinhart


         Decedent died on January 11, 2019. Shortly thereafter, Ms. Rizzi filed a claim for life

insurance benefits. Mrs. Prewitt contacted MetLife and contested that Ms. Rizzi was the proper

beneficiary. MetLife thereafter filed the instant Complaint for Interpleader. ECF No. [1]. On

February 11, 2019, Mrs. Prewitt filed a crossclaim against Ms. Rizzi. ECF No. [21]. The Clerk

thereafter entered a default as to Ms. Rizzi for failure to respond to the Complaint or otherwise

appear in this action. ECF No. [27]. On February 25, 2019, the Court entered Default Judgment

against Ms. Rizzi as to Plaintiff’s interpleader claim. ECF No. [31]. On March 5, 2019, the Clerk

entered a default as to Ms. Rizzi for failure to respond to Mrs. Prewitt’s crossclaim. ECF No. [37].

On March 12, 2019, the Clerk filed a Receipt for deposit into the Court registry, in the amount of

$23,296.64. ECF No. [38]. Mrs. Prewitt filed the instant Motion on June 21, 2019, seeking default

judgment as to her crossclaim against Ms. Rizzi. ECF No. [63].

   II.      ANALYSIS

         The procedure governing entry of default and default judgment is found in Fed. R. Civ. P.

55, which provides in pertinent part, “when a party against whom a judgment for affirmative

relief is sought has failed to plead or otherwise defend,” the clerk must enter the party's default.

Default judgment may be entered by the Court pursuant to Fed. R. Civ. P. 55(b)(2). The Clerk

entered default on Mrs. Prewitt’s crossclaim against Ms. Rizzi on March 5, 2019. ECF No. [37].

Ms. Rizzi has indeed failed to answer or otherwise respond to the crossclaim. Since Ms. Rizzi

has “failed to plead or otherwise defend,” the Court finds default judgment is warranted.

         By defaulting, a defendant is taken to admit the well-pleaded allegations of fact in a

plaintiff’s complaint. Eagle Hosp. Physicians, LLC v. SRG Consulting, Inc., 561 F.3d 1298,

1307 (11th Cir. 2009) (quoting Nishimatsu Const. Co., Ltd. v. Houston Nat’l Bank, 515 F.2d

1200, 1206 (5th Cir. 1975)). “In an interpleader action in which all but one named interpleader

defendant has defaulted, the remaining defendant is entitled to the res.” Valley Forge Life Ins.
                                                  2
                                                          Case No. 18-cv-81402-BLOOM/Reinhart


Co. v. Rockmore, No. 7:07-cv-0063, 2008 WL 1805450, at *1 (M.D. Ga. Apr. 18, 2008) (citing

Nationwide Mut. Fire, Ins. Co. v. Eason, 736 F.2d 130, 133 n.4 (4th Cir. 1984); New York Life

Ins. Co., 700 F.2d at 95-96; Sun Life Assur. Co. of Canada v. Conroy, 431 F. Supp. 2d 220, 226

(D.R.I. 2006)).

       Here, Mrs. Prewitt and Ms. Rizzi have competing claims to the life insurance proceeds at

issue. Mrs. Prewitt’s crossclaim establishes that she is entitled to the proceeds of the life

insurance policy at issue. Accordingly, it is ORDERED AND ADJUDGED as follows:

       1. The Motion, ECF No. [62], is GRANTED.

       2. Nany Prewitt is entitled to recover the full amount of $23,296.64, plus any additional

             accrued interest, deposited with the Court’s registry by Metropolitan Life Insurance

             Company.

       3. Pursuant to Fed. R. Civ. P. 58, the Court will separately enter an Order of Final

             Judgment.

       DONE AND ORDERED in Chambers at Miami, Florida, on June 25, 2019.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record




                                                  3
